Citation Nr: 0106074	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for patellofemoral 
syndrome, right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to July 
1987, and from May 1988 to April 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a July 2000 hearing before the 
undersigned Board member.


REMAND

The veteran underwent a VA examination in January 2000 for 
his right knee disability.  The VA examiner asserted that, in 
light of a difference of opinion as to diagnosis with Dr. 
Nolan (a private specialist who recommended reconstructive 
knee surgery due to anterior cruciate ligament deficiency), 
an instrument called the KT-1000 might assist the 
determination of abnormal motion in an anterior cruciate 
ligament deficient knee.  The veteran indicated during his 
Board hearing that he underwent KT-1000 testing subsequent to 
the January 2000 VA examination.  The results of the KT-1000 
testing have not been associated with the claims file.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board also notes that the current record is not clear as 
to the nature and extent of right knee disability that is 
deemed service-connected.  RO rating decisions indicate that 
the veteran is service connected for a disability identified 
as "patellofemoral syndrome" of the right knee.  The RO has 
rated this disability by analogy under Diagnostic Code 5257, 
which includes amongst its criteria lateral instability of 
the knee.  These actions raise two latent interdependent 
questions.  First, there is a marked difference in medical 
opinion between a VA examiner and a private physician as to 
whether the veteran has lateral instability and anterior 
cruciate ligament deficiency of the right knee.  Second, even 
assuming the veteran does have instability due to ligamentous 
deficiency, it is unclear whether he is currently service-
connected for such disability.  If not, the RO is currently 
rating him by analogy under diagnostic criteria (contained in 
38 C.F.R. § 4.17a, Diagnostic Code 5257) that include a 
condition for which he is not service connected, i.e., 
ligamentous instability. 

Accordingly, the case is remanded to the RO for the 
following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should inform the veteran as 
to whether he is or is not service 
connected for anterior cruciate ligament 
deficiency of the right knee.  On 
preliminary review of the record, it 
would appear that while the RO has 
technically classified the service-
connected disability as "patellofemoral 
syndrome, right knee," it is not clear 
to the Board that the RO has or has not 
deemed manifestations involving anterior 
cruciate ligament deficiency as part of 
the service connected pathology of the 
right knee.  In this context, it is also 
not clear whether the RO has not deemed 
such manifestations part of the service 
connected disability, but has not 
attempted to distinguish them from the 
manifestations of the service-connected 
disability for rating purposes.  The RO 
should clarify its stance in this regard 
so that the veteran can clearly 
understand whether there is or is not 
pathology of the right knee that the RO 
is not recognizing as service connected, 
or rating as though service connected.  
The RO should then request the veteran to 
clarify whether he seeks service 
connection for disability of the right 
knee apart from his current service-
connected disability.

3.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim that have not been previously 
obtained.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought must include the 
reports and results of KT-1000 testing 
subsequent to the veteran's January 2000 
VA examination.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

4.  The claims file, with any newly added 
evidence such as clinical records of 
treatment, and KT-1000 test results, 
should be reviewed by the provider who 
conducted the January 2000 VA examination 
of the veteran, if available.  If he is 
not available, an appropriate provider 
should review the claims file.  

The reviewing provider should examine the 
medical evidence in the claims file, to 
include any recent clinical records.  

The reviewing provider should then offer 
an opinion as whether the additional 
information would alter in any material 
way the findings or conclusions reached 
at the time of the January 2000 
evaluation of the current level of 
disability.  

The reviewing provider should also 
address whether the additional 
information indicates that the veteran 
should be scheduled for another VA 
examination to assess the current level 
of disability.  If the provider 
determines that another VA examination is 
required, the RO should schedule the 
veteran for such an examination.

The claims folder and a copy of this 
remand must be made available to the 
physician for review.  The provider 
should indicate whether the claims folder 
was reviewed. 

The veteran is advised that failure to 
report for a scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this case.  Moreover, under 
38 C.F.R. § 3.655 (2000), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.
 
5.  After the development requested has 
been completed, the RO should review the 
examiner's or reviewing physician's 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO should implement 
corrective procedures.

6.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.
  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




